NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHEILA LYNN GIANELLI,                           No.    16-16512

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01969-JAM-CKD

 v.
                                                MEMORANDUM*
HOME DEPOT, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Sheila Lynn Gianelli appeals pro se from the district court’s summary

judgment in her employment action alleging violations of Title VII and the

California Fair Employment and Housing Act (“FEHA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Zetwick v. County of Yolo, 850 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
436, 440 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment on Gianelli’s sex

discrimination claims because Gianelli failed to raise a genuine dispute of material

fact as to whether defendant’s legitimate, non-discriminatory reasons for its

adverse actions were pretextual. See Godwin v. Hunt Wesson, Inc., 150 F.3d 1217,

1219-22 (9th Cir. 1998) (providing framework for analyzing discrimination claims

under Title VII and FEHA, setting forth elements of such claims, and noting that

circumstantial evidence of pretext must be specific and substantial).

      The district court properly granted summary judgment on Gianelli’s hostile

work environment claims because Gianelli failed to raise a genuine dispute of

material fact as to whether the alleged sexual harassment was sufficiently severe or

pervasive to alter the conditions of her employment. See Zetwick, 850 F.3d at 442

(elements of a hostile work environment claim under Title VII); Lyle v. Warner

Bros. Television Prods., 132 P.3d 211, 220 (Cal. 2006) (elements of a hostile work

environment claim under FEHA); see also Ariz. ex rel. Horne v. Geo Grp., Inc.,

816 F.3d 1189, 1206 (9th Cir. 2016) (discussing examples of conduct that create a

triable dispute at summary judgment for hostile work environment claims).

      The district court properly granted summary judgment on Gianelli’s

                                         2                                      16-16512
retaliation claims because Gianelli failed to raise a genuine dispute of material fact

as to whether defendant’s legitimate, non-retaliatory reasons for its adverse actions

were pretextual. See Winarto v. Toshiba Am. Elecs. Components, Inc., 274 F.3d

1276, 1284 (9th Cir. 2001) (providing framework for analyzing retaliation claims

under Title VII and FEHA and setting forth elements of such claims).

      The district court did not abuse its discretion by denying Gianelli’s motion

for reconsideration because Gianelli failed to establish grounds for such relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          3                                    16-16512